'.\~
        OFFICE   OF THE   ATTORNEY    GENERAL   OF TEXAS
        \                    AUSTIN




Bonorabla R. V. Ragdoml
County AslBiwr
Rondwson, hxar

Deer Sir:




        In your letter 0
fea *
    litua tto nr
              ur n
                 fa llo ws




                             an  egnr%ieunt with   the b&k xuf&Dixig
                              to hia onem with tibk ti swiy eaid
                      lbkmrr end in addition (rkarsto ha6 edranor4
                    : end that t&m@ ii! BQW &cl to #afd )dslnk   the
au111
    of $25,000.00.    In this agrrrdnrat the 6~6 data of saiQ
$25,,oos.Q0 icrfixed to tell dU% in inrtallm*nt* aad am ded
of trust is ooatluued   in force rad eiteot     to mawara the peyaient
of meiflMilt of rasaep.

             you regurat our opinion on to wkathar We tex lsrlrd
bp Artials 7Oi.%, Vurnan*a &mctatad     CiYlL btatutasia dua On
the abora laet~bntm,      tknt la. tke drad ai trust taken by the
Jooksonvillr    Building and Loan 4~wxAAtlaa and tkd l~tan~lon
Honorable R. V. Reyford,   Page 2

agreement   between Mr. Skeen end the Overton Rank.  Section (e),
Article   7047a, Vernon*m Annotated Civil Statutes, reads 88
followa :
            wExcept es herein otherwise provided there
    Is   hereby levied    end esseeaed e tax vi ten (1Oe)
    Cants on eaoh One Hundred ($lOO.OO)Dollars or
    rreotlon   thereof,    over tka flrat Two liundrad
    ($200.00) Rollars,      on all notes and obligation6
    aeoured by chattel mortgage, deed of truet, meak-
    anlo*s lien oontreat,       vendor’s lien, oondltlonal
    salea oontract end all inrtrumente of ESalrnilnr
    nature wkiok are filed or recorded in the offlae
    of Ike County Clerk undsr the Reglstraticn         Law8
    of t?.is State ; provided that nc tax shell b a levied on
    in.n;aynta     securing an amount of Two Hundred ($200.00)
             , or less.     krtar tka efreotive    date or tkis
    Act, exoept aa hereinafter       provided, no such lnatru-
    ment shall be filed      or recorded by any County Clerk
    in this State until there kaa been efrixed to suoh
    I. stnuaent rtempa In aocordence       with the provisiona
    of tkis reotion;      providing further that skoul% tke
    lnstrumont fl1.d In tha oifloe        of the County Clerk
    be security    of an obligation     that hes Croparty
    pleaed    ea 8eouritf     in e State or Stqtee other
    then Texas, the tex shall be based upon the mtasan-
    able oash value of ell property pledged In Texas
    in the proportlon      that said property in Texas
    beara to the total value of tkr        property secur-
    the obllRatlon;     end providing further that, exerpt
    aa to renwualr or extsnslonm of accrued lntsrest,
    the provlslo~      OS thie eeotlon shell not epply to
    instrumanta given in renewal or extensions of ln-
    struments theretofora       rtemped under the provlsion#
    of tkie A.ct or the one mended herob*, and *hell
    not ap-jig to instruments given in the rerunding
    of exiatlng    bonds or obligations     wkere the Fre-
    ceding 1nstNment 0r ssollrltyw8a etemprd in aa-
    aordenoe with thla Aot or the one emended hereby.
    provided further that the tax levied 1:. ttiie Act
    shall epp;ly to only one infdtrumerit, tke one of tke
    grsatest   denomination, where lreveral lnatru3lente are
    oontemporeneoualy axeoutud to sacure one obligation;
    and provided further that when once stamped aa pro-
    vided herein, en instrument may ba racorded in any
    number of counties In this Stata without again ba-
    ing ~10etanpad.       This section ak;all not apply to
    lnatrumsnte, notes, or other obligations         taken by
    or on behalf of the United States or ol’ the State
Honorable   R. V.   Rsgrord,   Pega   3

    of Taxsa, or any oorporsta aganoy or inetrumantal-
    lty of tha Unltad Stata8, or Of tha Stata of Tama
    in aurrylng    out a gorsrumantal purpoea as azprssaad
    in any Aot of tha cougrars of tha Unlt6d Statas or
    of tha ~glslstnre      of tha Stste of Taxas* nor rhsll
    tha provisions    of this seation apply to obligations           or
    Instruments esourad by liens on crops and fann or
    agrlaultural    produots, or to llvastook  or form lm-
    plaznants, or an abstract of judgmmt.
         WI? the amotit eecured by en instrument  Is not
    expressad tharair,  or I? any part of the security
    dasoribed In any suah instrument appears tG be lomtad
    without the State of Text,   tha County Clerk shall
    mquira pr00r bg writan 4rrid4vit4 of such feats 44
    nag ba neoaaeary      to detsrmlue the amount of   the    tax
    dua. m

           The zaohadfG*s   lien huld by the BulldIng  en4 T.aun As-
soolatlon  avidanaed the seam lndrbtadnam 4s tar. Brcwn held
prior tc the assignment. 'Rams when tha Mabtadnass bald by
the Building and Loan Association     ma renawad and extendad by
the dead of trust,    it was sn axtanslon of the orl@ual   IAabt-
adnaee, the Instrument scour       nhloh bed bean stanpad.   Under
the axprssa provlsio~     of the3 ot, the dead of trust &van by
Mr. Boa for the benefit of t&a Building and ioan Aasocfatlou
may be recorded without payment of the etatap tux.
          I? we ma wrong In our assumption that     tha indabtad-
nasa wan axtanded upon tha aaaoutlon of the daad    of truet and
if tha lstter lnstrumeot wss, sim ly givan upon tha sama property
to aaaura the suma nGto without Jpts balrrg axtacdad or renawad,
tha 8mae rasclt IS rsaohed if *hasa transaotlous       wara, to all
pmotloal ~purroeaa, contamponmous   on*s.
            For tha same ressons wa reaoh tha aama raslalt se to
tha dead of truet executed by V. R. Skaen am to that pert of tha
original   Indebtedness wtioh had not bean paid.    Rowaver, insofar
as tha rams1 note of $25,000 reprassntad fraah monop, or aa
oruad lntarast,    it must be stasnprd. For 1 stanca, I? tha #25,000
note represents    a rermwsl of the old lndabtadnass,   to the extant
of )20,000 and I? tha ramalnlw $5,600.00 repreeects       other nonby
edvancad or Interest aocrtied on the orlglnel    indabtadnass,  then
tharr ehculd    be ettsohed to It the mm amount of stalilps (de would
go on a dead of trust 89ourlsq, the 4uzn Of $5.000.00
                                            Yours very       truly



                                          BY
                                                       Glann R. Law14
                                                                A4414t4nt